     Case 1:20-cv-01130-AWI-EPG Document 28 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
     ANTONIO GUTIERREZ, JR.,                                Case No. 1:20-cv-01130-AWI-EPG (PC)
11
                                              Plaintiff, ORDER GRANTING PLAINTIFF AN
12                                                       EXTENSION OF TIME TO FILE SECOND
                     v.                                  AMENDED COMPLAINT
13
                                                            (ECF No. 27)
14   M. SANDOVAL,

15                                         Defendant.

16

17         Antonio Gutierrez, Jr. (“Plaintiff), is proceeding in forma pauperis in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983.

19         On February 4, 2021, the Court granted Plaintiff’s motion for leave to amend and gave

20   Plaintiff twenty-one days from the date of service of the order to file and serve the Second

21   Amended Complaint. (ECF No. 26). That same day, Plaintiff’s counsel filed a declaration.

22   (ECF No. 27).

23         In the declaration, Plaintiff’s counsel clarifies that while he has submitted the notice

24   required by section 364 of the California Code of Civil Procedure, the 90-day period has not yet

25   expired. The window expires on March 10, 2021. The reason Plaintiff’s counsel filed the motion

26   to amend in advance is that the statute of limitations may run on March 12, 2021.

27         The Court construes Plaintiff’s counsel’s declaration as a request for an extension of time,

28   \\\
                                                        1
     Case 1:20-cv-01130-AWI-EPG Document 28 Filed 02/05/21 Page 2 of 2


 1   and the Court finds good cause to grant the request.1

 2          Accordingly, IT IS ORDERED that:

 3                1.       The Court construes Plaintiff’s declaration as a motion for an extension of time;

 4                2.       Plaintiff’s motion for an extension of time is granted; and

 5                3.       Plaintiff has until March 11, 2021, to file and serve the Second Amended

 6                        Complaint.

 7
     IT IS SO ORDERED.
 8

 9       Dated:        February 5, 2021                                    /s/
10                                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27            1
                While the Court is granting Plaintiff’s an extension of time, the Court is not taking a position on whether
     Plaintiff complied with the statute of limitations or section 364 of the California Code of Civil Procedure.
28
                                                                2
